Citation Nr: 1002983	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-26 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In December 2007, the Veteran 
presented testimony at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  In 
addition, the Veteran also had earlier testified at a hearing 
before RO personnel in January 2007.   

The Board remanded this case in February 2009 for further 
development.  The case has been returned to the Board for 
further appellate consideration.

As previously pointed out in the February 2009 remand, the 
Board refers the following issue to the AOJ for development 
and adjudication: new and material evidence to reopen service 
connection for infectious hepatitis (hepatitis A).  If the 
claim is denied, the appellant and his representative should 
be notified of the determination and of the right to appeal.  
If a timely Notice of Disagreement (NOD) is filed, the 
appellant and his representative should be furnished with a 
Statement of the Case (SOC) on this issue.  The SOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent.  If the appellant 
thereafter files a timely substantive appeal (VA Form 9) 
concerning the new and material evidence issue, the AOJ 
should then certify it for appellate consideration.  If the 
appellant does not complete a timely appeal regarding the 
hepatitis A issue, it should not be certified to the Board 
for appellate review.

Regrettably, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

Before addressing the merits of the service connection for 
hepatitis C claim, the Board finds that additional 
development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The U. S. Court of Appeals for Veterans 
Claims (Court) also recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In any event, the Court routinely vacates Board 
decisions based on this situation.  Although, regrettably, it 
will result in additional delay in adjudicating this appeal, 
a remand is required to ensure compliance with the Board's 
previous February 2009 remand directives as to the VA 
examination and opinion.  

Specifically, after scheduling the Veteran for a VA 
examination to determine whether the Veteran currently has 
hepatitis A, B, or C, the Board requested in instruction #1 
of the February 2009 remand for the VA examiner to do the 
following: 

Based on a physical examination of the 
Veteran with laboratory testing and a 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions: 

(A)	Does the Veteran currently have 
hepatitis A, B, or C?

(B)	If the Veteran is diagnosed 
with hepatitis C, is it at 
least as likely as not 
(meaning 50 percent or more 
probable) that current 
hepatitis C is directly 
related to the Veteran's 
period of active military 
service from October 1967 to 
October 1969, including his 
treatment for infectious 
hepatitis during that time 
and any identified risk 
factors.  

(C)	If the Veteran is diagnosed 
with hepatitis A or residuals 
thereof, is it at least as 
likely as not (meaning 50 
percent or more probable) 
that this disorder is related 
to his treatment for 
infectious hepatitis 
documented from December 1967 
to February 1968 in his 
service treatment records 
(STRs)?
     
     In making this determination, the 
examiner must list and discuss all 
documented and reported pre-service, 
in-service, and post-service risk 
factors.  The examiner should then 
rank the documented risk factors 
relative to the probability that his 
current hepatitis C infection is 
etiologically related to the risk 
factor.  This should include the 
documented intravenous heroin drug 
use, as well as the Veteran's 
contentions of a relationship between 
hepatitis C and air gun inoculations, 
dirty needles, or contaminated food 
during service.  

Although the Veteran was correctly afforded an April 2009 VA 
examination that appears to have diagnosed current hepatitis 
A, B, and C based on laboratory testing, the VA examiner 
failed to adequately answer the questions as posed to him 
regarding the service connection for hepatitis C claim.  That 
is, the examiner provided a rather confusing, indecisive 
answer to the questions posed.  First, the examiner failed to 
answer whether it was at least as likely as not (meaning 50 
percent or more probable) that current hepatitis C is 
directly related to the Veteran's period of active military 
service from October 1967 to October 1969, including his 
treatment for infectious hepatitis during that time and any 
identified risk factors.  Second, the examiner also failed to 
provide the same answer regarding the etiology of his current 
hepatitis A residuals.  Finally, the examiner did not discuss 
or rank all documented and reported risk factors, or rate the 
possibility of each risk factor (e.g., documented intravenous 
heroin use, air gun inoculations, dirty needles, or 
contaminated food) as being the cause of his current 
hepatitis C.  In essence, a remand is required for a 
clarification addendum from this examiner to directly answer 
the questions as posed.  

Second, the Veteran has indicated in a recent November 2009 
statement that he received treatment for his hepatitis at the 
VA Medical Center (VAMC) in Albuquerque, New Mexico, 
immediately after discharge in 1969.  The earliest VA 
treatment record in the claims file from that VAMC is dated 
in August 1973.  Any additional records, if they still exist, 
may be relevant to his hepatitis C claim.  VA's duty to 
assist includes obtaining records of his relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of additional treatment for his hepatitis, 
especially shortly after his military service ended, would be 
relevant to his claim, the AMC should attempt to obtain these 
records and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Third, in the earlier February 2009 Board remand, the Board 
referred to the agency of original jurisdiction (AOJ) the 
reasonably raised claim of new and material evidence to 
reopen service connection for infectious hepatitis (hepatitis 
A), for further development and adjudication.  The new and 
material evidence claim for hepatitis A is separate and 
distinct from the hepatitis C claim currently on appeal.  The 
Board may not unilaterally take jurisdiction of any 
additional claim.  Therefore, the new and material evidence 
claim for infectious hepatitis (hepatitis A) is referred to 
the RO for the appropriate action.

Accordingly, the case is REMANDED for the following action:

1.	Contact the VAMC in Albuquerque, New 
Mexico, to determine if there are any 
records of medical treatment for the 
Veteran's hepatitis dated from October 
1969 to August 1973.  If there are, 
obtain these records.  All attempts to 
obtain these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file and the Veteran appropriately 
notified.

2.	Request that the April 2009 VA examiner 
provide an addendum to his previous 
opinion as to service connection for 
hepatitis C.  His previous opinion, 
although somewhat probative, did not 
directly answer the questions as posed 
to the examiner, or specially address or 
rank the pertinent risk factors 
(documented heroin use since 1969, air 
gun inoculations, dirty needles, or 
contaminated food).  That is, the 
examiner must specifically answer the 
following questions as posed: 

(A)	If the Veteran is diagnosed 
with hepatitis C, is it at least 
as likely as not (meaning 50 
percent or more probable) that 
current hepatitis C is directly 
related to the Veteran's period 
of active military service from 
October 1967 to October 1969, 
including his treatment for 
infectious hepatitis during that 
time and any identified risk 
factors (documented intravenous 
heroin use, air gun 
inoculations, dirty needles, or 
contaminated food)?  

(B)	If the Veteran is diagnosed 
with hepatitis A or residuals 
thereof, is it at least as 
likely as not (meaning 50 
percent or more probable) that 
this disorder is related to his 
treatment for infectious 
hepatitis documented from 
December 1967 to February 1968 
in his STRs?  

In making this determination, the 
examiner must list and discuss all 
documented and reported pre-service, 
in-service, and post-service risk 
factors (e.g., documented intravenous 
heroin use, air gun inoculations, dirty 
needles, or contaminated food).  The 
examiner should then rank the 
documented risk factors relative to the 
probability that his current hepatitis 
C infection is etiologically related to 
the risk factor.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  Another VA 
physician is not necessary in order to 
provide this opinion, unless the prior 
April 2009 VA examiner is no longer 
available.    

3.	Then readjudicate the service connection 
claim for hepatitis C in light of any 
additional evidence received.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


